Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 20, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  142759(78)                                                        SC: 142759
                                                                    COA: 299471
  In re C.I. MORRIS, Minor.                                         Wayne CC Family Division:
                                                                    08-483987
  ________________________________


         On order of the Chief Justice, the motion by respondent appellant for extension of
  the time for filing his brief is considered and, it appearing the brief was filed August 23,
  2011, the time for filing is extended to that date.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 20, 2011                  _________________________________________
                                                                               Clerk